Citation Nr: 0406328	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for impotence, 
claimed as due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied secondary service 
connection for impotence, claimed as due to service-connected 
diabetes mellitus.  


FINDING OF FACT

The veteran currently has impotence which is due to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Impotence is proximately due to or the result of service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1968 to April 1971, including service in Vietnam.  
His service medical records are negative for diabetes or 
impotence, and there is no evidence to these conditions until 
years after service.

In June 2001, the veteran filed a claim for service 
connection for diabetes mellitus, on the basis of the legal 
presumption of service connection for veterans who served in 
Vietnam and were exposed to herbicides (e.g., Agent Orange).  
He described various problems he was having, including 
impotence, which he felt were due to the diabetes.

In April 2002, the RO granted service connection for diabetes 
mellitus, as due to herbicide exposure in Vietnam.

In May 2002, the veteran was given a VA diabetes examination.  
He stated that he had been impotent since his diabetes was 
discovered.  The examiner's diagnosis was impotence with 
pending testosterone level.  The examiner commented that the 
veteran's impotence was likely not related to his diabetes, 
as he had psychological issues with his wife and his work.

In May 2002, the RO denied secondary service connection for 
impotence, claimed as due to service-connected diabetes.

In February 2003, the veteran submitted Internet information 
regarding erectile dysfunction in diabetic patients.  

In March 2003, the RO granted secondary service connection 
for hypertension due to service-connected diabetes.

In a letter dated in October 2003, Dr. Mark D. Borchelt 
stated that he had been treating the veteran since 1993 for 
type 2 diabetes mellitus.  He indicated that the veteran had 
several complications from diabetes, including erectile 
dysfunction.  He opined that it was more likely than not that 
the veteran's erectile dysfunction was secondary to diabetes, 
as no other cause was indicated following an extensive work-
up.  (This medical evidence was forwarded to the Board, and 
the RO did not have the opportunity to review it.)

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for secondary 
service connection for impotence.  Relevant medical records 
have been obtained and a VA examination has been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

There is no evidence of impotence during the veteran's 1968-
1971 active duty or for many years later, and thus there is 
no basis for direct service connection for such condition.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims his impotence is secondary to service-
connected diabetes mellitus.  Secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found where 
a service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  Allen v. Brown, 7 Vet.App. 
439 (1995). 

The Board notes that there are differing medical opinions 
regarding the etiology of the veteran's current impotence.  A 
VA medical examination in 2002 found that impotence was not 
likely related to diabetes, and was instead a function of 
psychological issues.  However, a 2003 medical statement from 
the veteran's private treating physician opines that the 
impotence is secondary to diabetes, after medical work-up 
identified no other cause.  

The medical evidence is at least approximately balanced on 
the question of whether current impotence is due to service-
connected diabetes.  Under such circumstances, the veteran is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Thus 
the Board finds that the veteran's impotence is due to 
service-connected diabetes.  Impotence is proximately due to 
or the result of service-connected diabetes, and secondary 
service connection for impotence is warranted.





ORDER

Secondary service connection for impotence is granted.





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



